453 F.2d 891
Robert J. SCARPA, Petitioner-Appellant,v.U. S. BOARD OF PAROLE, Walter Dunbar, Chairman, et al.,Respondents-Appellees.
No. 71-1602.
United States Court of Appeals,Fifth Circuit.
Dec. 7, 1971.

Hughes Spalding Craft, Court appointed, Atlanta, Ga., for petitioner-appellant.
John W. Stokes, Jr., U. S. Atty., Richard H. Still, Jr., Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Before TUTTLE, GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Appellant, an inmate in the United States Penitentiary, Atlanta, Georgia, brought this action for declaratory relief, alleging that he had not been afforded a fair, full, and just hearing by the United States Board of Parole.


2
On June 13, 1968 appellant was sentenced to eight years imprisonment by the United States District Court for the Eastern District of New York for forging endorsements on United States Savings Bonds.  Imprisoned pursuant to 18 U.S.C. Sec. 4208(a) (2) which vests the parole board with discretion to release a prisoner on parole at any time during his sentence, appellant was first granted a parole hearing on October 13, 1969.  His application for release on parole was at that time denied and appellant instituted this action on the grounds that the board of parole had abused its discretion by failing to conduct a thorough investigation of appellant's suitability for parole.  The district court denied relief.


3
We do not reach the merits of this appeal.  In June, 1971 appellant appeared before the parole board for a second hearing.  Although the hearing records were not made available to this court, the parties, having examined them, have agreed in open court that appellant was accorded full and fair consideration by the parole board at this second hearing.  Therefore, any injury caused by the alleged deficiencies in appellant's initial hearing has been cured.  Since the issues raised on this appeal are now moot, the action is dismissed.